Citation Nr: 1634555	
Decision Date: 09/01/16    Archive Date: 09/09/16

DOCKET NO.  13-08 032	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

S. Kim, Associate Counsel 




INTRODUCTION

The Veteran served on active duty from May 1968 to May 1970.  He died in August 2011.  The appellant is his surviving spouse.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a May 2012 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Saint Paul, Minnesota.  The RO in Reno, Nevada has jurisdiction over the appeal.

In March 2015, the Board remanded the case for further development.  A review of the file reflects that there has been substantial compliance with the Board's March 2015 remand directives.  Stegall v. West, 11 Vet. App. 268 (1998).


FINDINGS OF FACT

1. The appellant's spouse died in August 2011 due to metastatic esophageal cancer.   

2. At the time of the Veteran's death, service connection was not in effect for any disabilities.

3. Metastatic esophageal cancer was not present in service or etiologically related to service, to include presumed exposure to herbicides; metastatic esophageal cancer first manifested many decades following the Veteran's separation from his service, and there is no persuasive evidence that such was etiologically related to service.  

4.  A service-connected disability was not the immediate or underlying cause of the Veteran's death, nor was a service-connected disability etiologically related to the cause of his death.

CONCLUSION OF LAW

Service connection for the cause of death of the Veteran is not warranted. 38 U.S.C.A. § 1310 (West 2014); 38 C.F.R. § 3.312 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VA's Duties to Notify and Assist 

With respect to the appellant's claim herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  No notice or due process deficiencies have been alleged by the appellant or her representative.  

II.  Service Connection for Cause of Death

The cause of a veteran's death will be considered to be due to a service-connected disability when the evidence establishes that such disability was either the principal or a contributory cause of death.  38 C.F.R. § 3.312(a).  For a service-connected disability to be considered the principal or primary cause of death, it must singly, or with some other condition, be the immediate or underlying cause, or be etiologically related thereto.  38 C.F.R. § 3.312(b).  In determining whether a service-connected disability contributed to death, it must be shown that it contributed substantially or materially; that it combined to cause death; that it aided or lent assistance to the production of death.  It is not sufficient to show that it casually shared in producing death, but rather it must be shown that there was a causal connection.  38 C.F.R. § 3.312(c)(1).

Applicable law provides that service connection will be granted for disability resulting from an injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in the active military, naval, or air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303. Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).

Additionally, Veterans who served in the Republic of Vietnam between January 9, 1962, to May 7, 1975 are presumed to have been exposed to herbicide agents, such as Agent Orange, unless there is affirmative evidence to the contrary.  38 U.S.C. § 1116 (a)(1); 38 C.F.R. § 3.307 (a)(6) (2015).  Certain diseases will be presumed to be a result of such exposure if the veteran was exposed to herbicides.  38 C.F.R. § 3.307 (a); see 38 C.F.R. § 3.309 (e).  The Board observes that esophageal cancer is not listed among those diseases recognized as associated with exposure to herbicides.  See 38 C.F.R. § 3.309 (e).  The fact that a diagnosed condition is not on the presumptive list, however, does not preclude a veteran from establishing direct service connection with proof of actual or direct causation.   Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994).

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a veteran is competent to report on that of which he or she has personal knowledge). Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition; (2) the layperson is reporting a contemporaneous medical diagnosis; or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  When considering whether lay evidence is competent, the Board must determine, on a case by case basis, whether the veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428, 434   (2011); see also Jandreau, 492 F.3d at 1376-77. 

The appellant generally contends that the Veteran's death is the result of his service, to include exposure to herbicides during his military service.  See June 2012 Notice of Disagreement.  

The Veteran died in August 2011, and the Certificate of Death states that the immediate cause of his death was metastatic esophageal cancer.  The Board notes that service connection was not in effect for any disability during the Veteran's lifetime.

There is no medical evidence to demonstrate that the Veteran's metastatic esophageal cancer had its onset during his service, to include exposure to herbicides.  The Veteran's service treatment records are devoid of complaints, treatments, or diagnoses referable to esophageal cancer, and there is no evidence of record that any esophageal condition manifested to a compensable degree within a year of separation.  See 38 C.F.R. §§ 3.307, 3.309(a).  In fact, the first clinical evidence of esophageal cancer is reflected in a July 2011 private treatment record, nearly 41 years since the Veteran's separation from service.  Additionally, while the Veteran served in the Republic of Vietnam during the Vietnam Era, and thus is presumed to have been exposed to herbicides, esophageal cancer is not listed among the diseases recognized by VA as etiologically related to exposure to herbicides.   See 38 C.F.R. § 3.309(e).  

Furthermore, a September 2015 Disability Benefits Questionnaire (DBQ) examiner opined that the Veteran's metastatic esophageal cancer was not at least as likely as not the result his exposure to herbicides.  The examiner reasoned that the current medical literature does not identify exposure to herbicides as a known risk factor for the development of esophageal cancer.   The Board finds that the conclusion reached by the examiner considered all of the pertinent evidence of record and provided a complete rationale, relying on and citing to the records reviewed.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  There is no contrary opinion of record.  Therefore, service connection is not warranted for metastatic esophageal cancer, to include exposure to herbicides, on either presumptive or direct basis. 

Although lay persons are competent to provide opinions on some medical issues, the appellant has offered no competent rationale as to why the Veteran's metastatic esophageal cancer had its onset in service or was otherwise related to service, other than her generalized contention that the Veteran's death was due to his exposure to herbicides during service.  See Kahana, 24 Vet. App. at 434.  Therefore, as there is no competent evidence in the record to support this medical etiology, and there is no opinion of record contrary to the September 2015 DBQ examiner's opinion, there is no basis for a grant of service connection.  

Based on the record, as the condition that caused or contributed to the death of the appellant's spouse were not shown in service, and the record contains no suggestion of a causal link between his death and his recognized service, to include exposure to herbicides, the Board finds that the preponderance of the evidence is against the appellant's claim of service connection for the cause of the Veteran's death.  The Board is unable to find such a state of approximate balance of the positive evidence to otherwise warrant a favorable decision.  38 U.S.C.A. § 5107(b).

ORDER

Entitlement to service connection for the cause of the Veteran's death is denied.

____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


